          Case 8:19-bk-08468-CPM         Doc 11    Filed 09/10/19    Page 1 of 13




                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
                               www.flmb.uscourts.gov

SmartScience Laboratories, Inc.
      Debtor                                             Case No. 8:19-bk-08468-CPM
                                                         Chapter 11
__________________________/

EMERGENCY MOTION FOR TURNOVER OF BANK ACCOUNTS AND THE USE OF
     CASH COLLATERAL AND GRANTING ADEQUATE PROTECTION

                            Statement of Exigent Circumstances

               The Debtor seeks to continue to operate its business, to preserve the value
       of the business, to preserve the estate and to facilitate a successful reorganization
       or other disposition. Without the immediate authorization to use cash collateral,
       the Debtor will not be able to meet current obligations or acquire goods and
       services necessary for their day-­to-­day operations. The Debtor believes that a
       hearing on this Motion is needed by September 11, 2019, in order for them to
       continue to operate the business for this purpose. Direct, immediate, and
       substantial harm will occur to the interest of an entity in property, to the bankruptcy
       estate, and to the debtor’s ability to reorganize if the parties are not able to obtain
       an immediate resolution of any dispute.

       SmartScience Laboratories, Inc. (the “Debtor”), by and through undersigned counsel,

pursuant to §§ 361, 362 and 363, and 542 or 543 and Fed. R. Bankr. P. 4001(b), 9014

and 9034(f), and Local Rule 2081-­1(f)(1), files this Debtors’ Motion, Pursuant to 11 U.S.C.

§§ 361, 362 and 363, and 542 or 543 and Fed. R. Bankr. Pr. Rules 4001(b) and 9014,

and Local Rules, For the Entry of an Interim and Final Order for Turnover of Bank

Accounts, Authorizing the Use of Cash Collateral and Granting Adequate Protection (the

“Motion”) seeking entry of an order authorizing the use of cash, including cash collateral

in   which Centennial Bank, RIADA Equipment, and the Internal Revenue Services (the

“Lenders”) may claim an interest, and the granting of adequate protection.      In support of
            Case 8:19-bk-08468-CPM        Doc 11     Filed 09/10/19   Page 2 of 13



this Motion, the Debtor relies upon the 14 day budget filed as Exhibit A hereto, and the

30- day budget attached as exhibit B, and respectfully represents as follows:

                                         I. Jurisdiction

       1.     This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue is proper in this

District pursuant to 28 U.S.C. § 1408.

                                            II. Background

       2.     On September 5, 2019 (the “Petition Date”), the Debtor filed its voluntary

petition for relief under Chapter 11, title 11, United States Code, 11 U.S.C. §§ 101-1532

(the “Bankruptcy Code”).

       3.     The Debtor is operating its business and managing its affairs as debtor in

possession,    U.S.C. §§ 1107(a) and 1108. No trustee, or examiner or committee has been

appointed in this Chapter 11 case.

       4.     The Debtor believes that the value of the estate can be best realized through

an orderly reorganization and disposition and through its immediate retention of possession

of the property for management purposes.

       5.     The Lenders are Centennial Bank and the Internal Revenue Services (hereinafter

referred to as (“IRS”), and RIADA Equipment. The budgets attached as composite exhibit A,

evidence details of income, and necessary expenses for 14 days and 30 days.

       6.     Bank accounts frozen are:

                                     JP MORGAN CHASE
                          Business Checking Account ending in xxxx6093
                      Savings Account ending in xxxxx0261 (Used for payroll)
            Case 8:19-bk-08468-CPM      Doc 11     Filed 09/10/19   Page 3 of 13



                          III Requested Relief and Basis Therefor

       5.     By this Motion, SMARTSCIENCE LABORATORIES, INC., the Debtor seeks

the entry of an interim Order (the “Interim Order”) authorizing, use of “Cash Collateral”

(as that term is defined in Section 363(a) of the Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the

“Bankruptcy Code”)).   The filing of this Motion does not constitute an admission by the

Debtors’ that any of the Lenders hold valid liens on the Debtors’ cash.         The Debtors

reserve the right to contest the validity, priority and extent of each Lenders’ liens as well

as the amount of each of the Lenders’ claims.

       6.     Counsel for Debtor has spoken with Counsel with Creditors and attempted to

agree to relief for this motion.

       7.     An immediate and critical need exists for the Debtors to be permitted access

to Cash Collateral to continue to operate.     Therefore, the Debtor seeks an preliminary

hearing (the "Preliminary Hearing") in accordance with Rule 4001(b)(2) of the Federal

Rules of Bankruptcy Procedures (the "Bankruptcy Rules").       At the Preliminary Hearing,

the Debtors will seek entry of an Interim Order, in compliance with the budgets attached

(the “Budget”) and in order to, inter alia, pay direct operating expenses, to preserve the

value of their assets so as to avoid immediate and irreparable harm to their estates, and

to afford the Debtors adequate time to negotiate and seek approval for additional cash

collateral use, subject to and within the limits imposed by the Budgets.

       8.     By this Motion, the Debtor further seeks a final hearing (the "Final Hearing")

on this Motion, to be held no less than fifteen (15) days from service of a notice of

hearing on such Final Hearing, in accordance with Bankruptcy Rule 4001(b)(2) and (3).
              Case 8:19-bk-08468-CPM         Doc 11    Filed 09/10/19     Page 4 of 13



        9.       The following Creditors may assert an interest in cash collateral: Centennial Bank,

RIADA Equipment and the IRS.

        10.      To the extent that non-­bankruptcy law provides that a creditor must be able

to identify cash proceeds in order to maintain an interest in them, see U.C.C. § 9-306(2),

which provides in part that a “security interest continues in identifiable proceeds including

collections received by the debtor” (emphasis added), the Debtors reserve the right to

contest whether the commingled cash constitutes cash collateral under § 363(a) of the

Bankruptcy Code.

        11.      Debtor will use those proceeds to fund their post-­petition operations in the

ordinary course of business for those purposes and in those amounts set forth in the

Budget.

        12.      Composite Exhibit A shows income a 14 day budget, pre-petition uncleared

expenses, and a 30 day budget, including payroll.

        13.      Use of cash collateral is essential for the ongoing operation of the business

and in the best interest of creditors and the Estate.

        14.      As adequate protection     for the use of Cash Collateral the Debtors propose

to grant the Lenders replacement liens on all post-­petition property that is of the same

nature and type of each Lenders’ pre-­petition collateral, payments of insurance, and later

when the claims are clarified and allowed, cash payments: monthly payments at a reasonable

interest rate.

        15.      Entry of the Interim Order will minimize disruption of the Debtors’ business

and permit the Debtors to meet payroll and other operating expenses and maintain vendor
             Case 8:19-bk-08468-CPM      Doc 11    Filed 09/10/19    Page 5 of 13



support. The use of Cash Collateral sought herein is vital to avoid immediate and irreparable

harm to the Debtors’ estate.

       16.     Absent turnover and the use of the Cash Collateral, the Debtors’ estates

would not have the necessary funds to satisfy their obligations.    Allowing the use of the

Cash Collateral, therefore, is in the best interests of the Debtors’ estate and creditors.

       17.     The terms of the proposed use of the Cash Collateral and adequate protection

arrangements are fair and reasonable under the circumstances and reflect the Debtors’

exercise of prudent business judgment.

       18.     The Debtors believe that the relief sought in this Motion is in the best

interests of the Debtors, their estates and creditors, and that the entry of the Interim Order

will, inter alia, allow for the continued operation of the Debtors’ existing business for the

purposes set forth above.

       19.     Upon entry of the Interim Order, the Debtors will serve a copy of the

Interim Order on those parties identified on the parties interested and any other entities

that the Court may direct.

       WHEREFORE, the Debtor respectfully request that the Court: (i) Grant this Motion;

(ii) enter the Interim Order in the form attached hereto as Exhibit B; (iii) schedule a final

hearing on this Motion; and (iv) grant such other and further relief as the Court deems just

and proper.
          Case 8:19-bk-08468-CPM       Doc 11    Filed 09/10/19   Page 6 of 13




                             CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served upon all
parties as indicated below, unless said party is a registered CM/ECF participant who has
consented to electronic notice, and the notice of electronic filing indicates that notice
was electronically mailed to said party and by email on Lenders counsel.

By: /s/ Niurka Fernandez Asmer, Esquire
        NIURKA FERNANDEZ ASMER, ESQ.
        Florida Bar Number: 370680
        FL Legal Group
        2700 W. Dr. MLK, Jr. Blvd., Ste. 400
        Tampa, FL 33607
        Phone: (813) 221-9500
        E-Mail: NAsmer@FLLegalGroup.com
                             Case 8:19-bk-08468-CPM
Label Matrix for local noticing              Centennial BankDoc 11 Filed 09/10/19   Page  7 of 13
                                                                                     Smartscience Laboratories, Inc.
113A-8                                       c/o Richard B. Storfer                   13760 Reptron Blvd,
Case 8:19-bk-08468-CPM                       Rice Pugatch                             Tampa, FL 33626-3040
Middle District of Florida                   101 NE 3rd Avenue
Tampa                                        Suite 1800
Tue Sep 10 15:00:29 EDT 2019                 Ft. Lauderdale, FL 33301-1252
Altus GTS, Inc.                              American Express                         At&T
2400 Veterans Memorial Blvd.                 P.O. Box 6618                            PO Box 538695
Suite 300                                    Omaha, NE 68106-0618                     Atlanta, GA 30353-8695
Kenner, LA 70062-8725


Automation                                Bell Chem Corp.                             Brian L. Besler
Personnel Services                        1340 Bennett Drive                          Sr. VP of Admin
PO Box 830941                             Longwood, FL 32750-7503                     Me 2 Lease Funds LLC
Birmingham, AL 35283-0941                                                             175 Patrick Blvd., Suite 140
                                                                                      Brookfield, WI 53045-5811

Buchi Corp                                (p)CENTENNIAL BANK ATTN SPECIAL ASSETS      Citus Kalix
PO BOX 822705                             P O BOX 1028                                335 Chambersbrook Rd.
Philadelphia, PA 19182-2705               CABOT AR 72023-1028                         Somerville, NJ 08876-7213



Cole-Parmer Instrument Co                 Compressed Air Systems, Inc.                Consumer Product Testing Co.
13927 Collections Center Dr.              9303 Stannum Street                         70 New Dutch Lane
Chicago, IL 60693-0001                    Tampa, FL 33619-2660                        Fairfield, NJ 07004-2514



County Line Road Property, L              D&S Pallets                                 Dalemark Industries, Inc.
15488 N. Nebraska Ave                     PO BOX 18019                                Excel Park 2
Lutz, FL 33549-6150                       Clearwater, FL 33762-1019                   575 Prospect St.
                                                                                      Lakewood, NJ 08701-5040


Darwin Chambers                           Department of Revenue                       Dickson Company
2945 Washington Ave                       PO Box 6668                                 930 S. Westwood Ave
Saint Louis, MO 63103-1305                Tallahassee FL 32314-6668                   Addison, IL 60101-4917



Down Under Enterprises, Inc.              Ductz of Tampa Bay                          El Ray Development, Inc.
PO BOX 72184                              3055 47th Ave N.                            C/O N. Michael Kouskoutis, E
Cleveland, OH 44192-2184                  Saint Petersburg, FL 33714-3133             623 East Tarpon Avenue
                                                                                      Tarpon Springs, FL 34689-4201


Electrical Masters by MJR                 Experchem Laboratories, Inc.                Federal Express Corp
4418 N. Lauber Way                        1111 Flint Rd., Unit 36                     PO BOX 660481
Tampa, FL 33614-7732                      Downsview, ON M3J3C7                        Dallas, TX 75266-0481



Florida Chemical Supply                   Florida Retirement Consultan                Frontier Communications
6810 E. Chelsea Street                    5503 W. Waters Ave.                         PO BOX 740407
Tampa, FL 33610-5635                      Suite 500                                   Cincinnati, OH 45274-0407
                                          Tampa, FL 33634-1232
GRAINGER                       Case 8:19-bk-08468-CPM         Doc
                                               Gene Weitz & Lisa    11
                                                                 Weitz          Filed 09/10/19   Page
                                                                                                  Global8Pack
                                                                                                          of 13
                                                                                                              Source
fka Lab Safety Supply                             4964 Quill Court                                 650 Bloomfield Ave,
DEPT 882537640                                    Palm Harbor, FL 34685-3699                       Ste 102
PO 419267                                                                                          Bloomfield, NJ 07003-2542
Kansas City, MO 64141-6267

Golden Eagle Extrusions                           Gottscho Printing Systems.In                     Hillsborough County Board
1762 State Road 131                               P.O. Box 185                                     Of County Commissioners
Milford, OH 45150-2649                            Horsham, PA 19044-0185                           PO Box 310398
                                                                                                   Tampa, FL 33680-0398


Hillsborough County Tax Coll                      Hillsborough Public Utilitie                     Internal Revenue Service
P.O. Box 30012                                    925 E. Twiggs Street                             Attn: Stephanie S. Armenia
Tampa, FL 33630-3012                              Tampa, FL 33602-3553                             3848 West Columbus Dr.
                                                                                                   Tampa, FL 33607-5768


Internal Revenue Service                          JOHNSON, POPE,BOKOR,RUPPEL                       Kimball Electronics
P.O. Box 7346                                     PO BOX 1368                                      1205 Kimball Blvd
Philadelphia, PA 19101-7346                       Clearwater, FL 33757-1368                        Jasper, IN 47546-0017



Kimball Electronics                               L & N LABEL COMPANY, INC                         Lipotec USA, Inc
13750 Reptron Blvd                                2051 SUNNYDALE BLVD                              1097 Yates Street
Tampa, FL 33626-3040                              Clearwater, FL 33765-1202                        Lewisville, TX 75057-4829



McMASTER-CARR SUPPLY COMPANY                      Me 2 Lease Funds, LLC                            Microbio. Testing & Consulti
PO BOX7690                                        175 N. Patrick Blvd.                             660 North Collins St.
Chicago, IL 60680-7690                            Suite 140                                        Ste 1
                                                  Brookfield, WI 53045-5811                        Joliet, IL 60432-1855


Modem Canna Science, LLC                          NATIONAL LIFE INSURANCE CO.                      NexAir, LLC
806 W. Beacon Road                                1 NATIONAL LIFE DRIVE                            930 S. Westwood Ave
Lakeland, FL 33803-2847                           Montpelier, VT 05604-0002                        Addison, IL 60101-4917



PETER J. MOGREN                                   PRATER- STERLING                                 PRICE DONOGHUE RIDENOUR
861 EAGLE RIDGE LANE                              2 SAMMONS COURT                                  29750 U.S. Hwy. 19 North
Stillwater, MN 55082-9171                         Bolingbrook, IL 60440-4995                       Clearwater, FL 33761-1510



Pace Analytical Services, In                      Palm Harbor Insurance                            Patrick White
P.O. Box 684056                                   1153 Aimonwood Drive                             12301 Little Road
Chicago, IL 60695-4056                            New Port Richey, FL 34655-7002                   Apt. 208
                                                                                                   Hudson, FL 34667-2619


Pest Boyz                                         Quill Corporation                                RE. MclNTOSH
4953 Larkenheath Drive                            PO Box37600                                      P.O. Box 16038
Spring Hill, FL 34609-0405                        Philadelphia, PA 19101-0600                      Tampa, FL 33687-6038
RIADA EQUIPMENT LTD, INC        Case 8:19-bk-08468-CPM
                                                Reed TechnologyDoc  11 Filed 09/10/19
                                                               & Informatio               Page  9 of
                                                                                           Richard    13 Esq.
                                                                                                   Storfer,
16 Industry Lane                                 PO Box 7247-7518                           101 NE Third Ave,
Winder, GA 30680-3489                            Philadelphia, PA 19170-7518                Suite 1800
                                                                                            Fort Lauderdale, FL 33301-1252


SERVI-PAK                                        SMITH, RICHARD                             SPECTRUM CHEMICAL
334 Cornelia St.                                 1747 Sprint Lane                           Mfg. Corp
Suite# 143                                       Holiday, FL 34691-4636                     PO BOX 740894
Plattsburgh, NY 12901-2329                                                                  Los Angeles, CA 90074-0894


STRYKA BOTANICS CO., INC                         Scientech Laboratories                     Sigma-Aldrich
279 Homestead Road                               Accouts Receivable                         po box 535182
Metuchen, NJ 08840                               107-G Corp. Blvd                           Demorest, GA 30535
                                                 South Plainfield, NJ 07080


Silliker, Inc                                    Southern Analytical Lab, In                Springwell
3155 Paysphere Circle                            11 O S. Bayview Blvd                       219 NEW STREET
Chicago, IL 60674-0001                           Oldsmar, FL 34677                          Little Falls, NJ 07424-3329



Stichter,Riedel,Blain &Posti                     Sun-Pac Manufacturing                      Talon Industries
11 o East Madison Street                         14201 McCormick Dr                         2300 Destiny Way
Tampa, FL 33602-4700                             Tampa, FL 33626-3063                       Odessa, FL 33556-4252



UNIFORM CODE COUNCIL, INC.                       UPS FREIGHT                                UPS/UPS scs Dallas
P.O. BOX 713034                                  P.O. BOX 650690                            UPS/UPS scs Dallas
Columbus, OH 43271-3034                          Dallas, TX 75265-0690                      Dallas, TX 75265-0690



Universal Preserv-A-Chem, In                     Unlimited Bottled Water, LLC               VDF FutureCeuticais, Inc.
60 Jiffy Rd.                                     13401 Woodward Drive                       #135237
Somerset, NJ 08873-3438                          Hudson, FL 34667-7207                      P.O Box 92170
                                                                                            Elk Grove Village, IL 60009-2170


VISTA COLOR CORPORATION                          (p)VERICORE LLC                            WC INDUSTRIES
1401 NW 78th Avenue                              10115 KINCEY AVENUE                        PO BOX 45
Miami, FL 33126-1616                             SUITE 100                                  Odessa, FL 33556-0045
                                                 HUNTERSVILLE NC 28078-6482


WEITZ, GENE C.                                   WELLS FARGO CARD SERVICES                  Waste Management of Tampa
4964 QUILL COURT                                 PO Box5284                                 PO Box4648
Palm Harbor, FL 34685-3699                       Carol Stream, IL 60197-5284                Carol Stream, IL 60197-4648



United States Trustee - TPA +                    Richard B Storfer +                        Niurka Fernandez Asmer +
Timberlake Annex, Suite 1200                     Rice Pagatch Robinson & Schiller, P.A.     FL Legal Group
501 E Polk Street                                101 N.E. Third Avenue, Ste. 1800           2700 W. Dr. MLK Jr. Blvd, Suite 400
Tampa, FL 33602-3949                             Fort Lauderdale, FL 33301-1252             Tampa, FL 33607-6356
Nathan A Wheatley +         Case 8:19-bk-08468-CPM                    Doc 11    Filed 09/10/19        Page 10 of 13
 Office of the U.S. Trustee
 501 E. Polk St., Suite1200
 Tampa, FL 33602-3945




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Centennial Bank                                      Vericore, LLC
719 Harkrider Street                                 10115 Kincey Ave
PO Box 966                                           Suite 100
Conway, AR 72032                                     Huntersville, NC 28078




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Agilent Technologies, Inc.                        (u)Alcami Corp                                       (u)Associated Packaging




(u)John Hancock USA                                  (u)Ray Zacek                                         End of Label Matrix
P.O Box 7247-7122                                    Tax Consulting & Rep                                 Mailable recipients    90
AR 72477-1220                                                                                             Bypassed recipients     5
                                                                                                          Total                  95
          Case 8:19-bk-08468-CPM         Doc 11      Filed 09/10/19   Page 11 of 13



                                         Exhibit “B”

 INTERIM ORDER (I) AUTHORIZING IN PART USE OF CASH COLLATERAL
                     (II) GRANTING ADEQUATE
PROTECTION AND TURNOVER AND (III) SCHEDULING FINAL HEARING

        THIS MATTER came before the court on __________________________ at _____M,
upon the Debtors’ Emergency Motion Pursuant to 11 U.S.C. §§ 361, 362 and 363 and
542 or 543 Fed.R.Bankr.P. 4001 and 9014, For an Interim and Final Order Authorizing
the Use of Cash Collateral and Granting Adequate Protection and for Turnover (the
“Motion”) (Doc ) filed by the above-­captioned debtor-­in possession (the “Debtor”). The
Motion seeks the entry of an interim order authorizing, on an emergency and limited basis,
use of “Cash Collateral” (as that term is defined in Section 363(a) of the Bankruptcy
Code, 11 U.S.C. §§ 101-­1532 (the “Bankruptcy Code”)), including the Cash On Hand (as
defined in the Motion), and granting turnover and adequate protection to Lenders
(collectively, the “Lenders”). The Court has jurisdiction over the matters raised in the Motion
pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. §
157(b)(2)(A). The relief requested in the Motion is in the best interests of the Debtors,
their estates and creditors. Proper and adequate notice of the Motion and the hearing
thereon has been given and no other or further notice is necessary.
Accordingly, the Court ORDERS:
        1.      The Motion is GRANTED in part.
        2.      The Debtors are authorized to use Cash Collateral only on the terms and
conditions set forth on the record at the hearing and in accordance with the budget
attached hereto as Exhibit “A”.
        3.      As adequate protection for the use of Cash Collateral, the Lender is
granted a replacement lien on the all post-­petition property of the Debtor that is of the
same nature and type as Lender’s pre-­petition collateral.
        4.      Nothing in this Order shall constitute an adjudication of the validity,
priority or extent of any Lender’s liens, or the amount of Lender’s claim.
        5.      Final hearing is set for      . Any motions filed by
        6.      Lenders will also be considered at that same time.

                                             # # #
Submitted by:
By: /s/ Niurka Fernandez Asmer, Esquire
        NIURKA FERNANDEZ ASMER, ESQ.
        Florida Bar Number: 370680
        FL Legal Group
        2700 W. Dr. MLK, Jr. Blvd., Ste. 400
        Tampa, FL 33607
        Phone: (813) 221-9500
        E-Mail: NAsmer@FLLegalGroup.com

Mrs. Asmer shall serve copies to all parties in interest by CMECF or mail
         Case 8:19-bk-08468-CPM        Doc 11    Filed 09/10/19    Page 12 of 13



                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
                               www.flmb.uscourts.gov


SmartScience Laboratories, Inc.
      Debtor                                     Case No. 8:19-bk-08468-CPM
                                                 Chapter 11
______________________________/

  CERTIFICATION OF NECESSITY OF REQUEST FOR EMERGENCY HEARING

        I HEREBY CERTIFY, as a member of the Bar of the Court, that I have carefully
examined the matter under consideration and to the best of my knowledge, information
and Belief formed after reasonable inquiry, all allegations are well grounded in fact and
all contentions are warranted by existing law or a good faith argument for the extension,
modification, or reversal of existing law can be made, that the matter under consideration
is not interposed for any improper purpose, such as to harass, to cause delay, or to
increase the cost of litigation, direct, immediate, and substantial harm will occur to the
interest of an entity in property, to the bankruptcy estate, or to the debtor’s ability to
reorganize if the parties are not able to obtain an immediate resolution of any dispute,
and there is just cause to request a consideration of the following pleading on an emergency
basis:

        I CERTIFY FURTHER that there is a true necessity for an emergency hearing,
specifically, because the moving party, i.e., “the Debtor” seeks and requires a hearing as
soon as possible for the following reasons: Debtors bank accounts have been frozen by
garnishing creditor since September 10, 2019, checks will bounce, a payroll is due for the
period to September 15, 2019, and without its employees and Chemists, Debtor will not
be able to achieve the ongoing operation of the business or reorganize.

        I CERTIFY FURTHER that the necessity of this emergency hearing has not been
caused by a lack of due diligence on my part, but has been brought about only by
circumstances beyond my control or that of my client. I further certify that this motion
is filed with full understanding of F.R.B.P. 9011 and the consequences of noncompliance
with same.


DATED this 10th day of September, 2019
         Case 8:19-bk-08468-CPM       Doc 11   Filed 09/10/19   Page 13 of 13




By: /s/ Niurka Fernandez Asmer, Esquire
        NIURKA FERNANDEZ ASMER, ESQ.
        Florida Bar Number: 370680
        FL Legal Group
        2700 W. Dr. MLK, Jr. Blvd., Ste. 400
        Tampa, FL 33607
        Phone: (813) 221-9500
        E-Mail: NAsmer@FLLegalGroup.com
